Citation Nr: 1131424	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  99-03 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hammertoes.


REPRESENTATION

Appellant represented by:	Diane E. Sapp, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 until May 1979.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 1998 rating decision that, among other things, granted service connection for bilateral matrixectomy of the great toenails, each rated zero percent disabling from October 31, 1997, and denied a 10 percent evaluation based on multiple noncompensable service-connected disabilities.  The Veteran appealed for a higher initial rating.  

The case was remanded for further development in June 2000.  The Veteran presented testimony in November 2002 at a hearing before a Member of the Board sitting at Los Angeles, California.  In a March 2003 decision, the Board denied higher evaluations for bilateral great toe matrixectomy and a 10 percent evaluation based on multiple noncompensable service-connected disabilities.

The issue of entitlement to service connection for hammertoes was remanded by Board decision in January 2004 on procedural grounds.  

The Veteran appealed to the Court of Appeals for Veterans Claims (Court) as to the denials of the claims in the March 2003 Board decision.  By Order dated in April 2004, the Court vacated the issues entitlement to evaluations in excess of zero percent for bilateral great toe matrixectomy, and a 10 percent evaluation based on multiple noncompensable service-connected disabilities.  The case was remanded for further development in January 2005.  

By Board decision dated in December 2006, the claims were denied.  There matters are no longer for appellate consideration at this time.  The issue of entitlement to service connection for hammertoes was remanded for further development.  The case has since been returned to the Board for disposition.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she had incipient hammertoes in service as the result of the ill-fitting shoes she was issued.  

The record reflects that the Veteran was afforded a hearing in November 2002 before a Veteran's Law Judge who retired from the Board.  Regulation requires that the Member of the Board who conducts a hearing must also participate in the final determination of the claim.  Since the Board member who convened the 2002 hearing is no longer available, the Veteran was offered the opportunity to appear at another hearing by letter dated in July 2011. See 38 C.F.R. § 20.707 (2011).  In a response received in July 2011, the appellant elected a hearing before another Veterans Law Judge at the RO, or a hearing via videoconference, "whichever option is faster."  

Additionally, pursuant to the Board's most recent remand, the Veteran was scheduled for a VA compensation and pension examination that was conducted in February 2011.  In the instructions to the examiner, the RO requested opinions, to include whether any symptoms consistent with hammertoes were shown in service.  Following examination, the examiner provided several opinions but did not address the aforementioned matter.  As such, the VA examination report does not comply with the Board's remand instructions and is inadequate.  It should therefore be returned for an addendum or supplementary statement. The case should therefore be remanded and referred to the examiner for another review and additional opinion in this regard.  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appellant for a Travel Board or Video conference hearing. 

2.  Refer the claims folder to the February 2011 VA examiner (or another appropriate examiner if he is not available) for a clarifying opinion as to whether there any foot symptoms in service were consistent with hammertoes.  The claims folder must be made available to the examiner for a thorough review of the service treatment records.  The examination report must include clinical rationale for the opinion provided.

3.  After taking any further development deemed appropriate, readjudicate the claim.  If the benefit is not granted, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


